DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Goldberg et al. (US Pub. 20070142944) discloses a system comprising: at least one processor; at least one non-transitory computer-readable medium; and program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to: cause a first playback device to play back first audio content; determine that the first playback device has received a first voice input via a first microphone associated with the first playback device; based on the first voice input, determine that a first requirement exists to output a first system response to the first voice input; in response to determining that the first requirement exists to output the first system response, cause the first playback device to (ii) output the first system response at a first system response volume; and form a playback group for synchronous playback of audio content, the playback group comprising the first playback device and a second playback device.
However, Goldberg fails to teach the combination of a system comprising: at least one processor; at least one non-transitory computer-readable medium; and program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to: cause a first playback device to play back first audio content; determine that the first playback device has received a first voice input via a first microphone associated with the first playback device; based on the first voice input, determine that a first requirement exists to output a first system response to the first voice input; in response to determining that the first requirement exists to output the first system response, cause the first playback device to (i) reduce a first audio playback volume of the first audio content, and (ii) output the first system response at a first system response volume; form a playback group for synchronous playback of audio content, the playback group comprising the first playback device and a second playback device; cause the first playback device to synchronously play back second audio content with the second playback device; determine that (i) the first playback device has received a second voice input via the first microphone associated with the first playback device or (ii) the second playback device has received the second voice input via a second microphone associated with the second playback device; based on the second voice input, determine that a second requirement exists to output a second system response to the second voice input; and in response to determining that the second requirement exists to output the second system response, (i) cause the first playback device and the second playback device to reduce a second audio playback volume of the second audio content, and (ii) cause at least one of the first playback device or the second playback device to output the second system response at a second system response volume.
Regarding independent claim 8, the closest prior art of record, Goldberg, discloses at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a system to: cause a first playback device to play back first audio content; determine that the first playback device has received a first voice input via a first microphone associated with the first playback device; based on the first voice input, determine that a first requirement exists to output a first system response to the first voice input; in response to determining that the first requirement exists to output the first system response, cause the first playback device to (ii) output the first system response at a first system response volume; and form a playback group for synchronous playback of audio content, the playback group comprising the first playback device and a second playback device.  
However, Goldberg fails to teach the combination of at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a system to: cause a first playback device to play back first audio content; determine that the first playback device has received a first voice input via a first microphone associated with the first playback device; based on the first voice input, determine that a first requirement exists to output a first system response to the first voice input; in response to determining that the first requirement exists to output the first system response, cause the first playback device to (i) reduce a first audio playback volume of the first audio content, and (ii) output the first system response at a first system response volume; form a playback group for synchronous playback of audio content, the playback group comprising the first playback device and a second playback device; cause the first playback device to synchronously play back second audio content with the second playback device; determine that (i) the first playback device has received a second voice input via the first microphone associated with the first playback device or (ii) the second playback device has received the second voice input via a second microphone associated with the second playback device; based on the second voice input, determine that a second requirement exists to output a second system response to the second voice input; and in response to determining that the second requirement exists to output the second system response, (i) cause the first playback device and the second playback device to reduce a second audio playback volume of the second audio content, and (ii) cause at least one of the first playback device or the second playback device to output the second system response at a second system response volume.
Regarding independent claim 15, the closest prior art of record, Goldberg discloses a method carried out by a system comprising a first playback device and a second playback device, the method comprising: causing the first playback device to play back first audio content; determining that the first playback device has received a first voice input via a first microphone associated with the first playback device; based on the first voice input, determining that a first requirement exists to output a first system response to the first voice input; in response to determining that the first requirement exists to output the first system response, causing the first playback device to (ii) output the first system response at a first system response volume; and forming a playback group for synchronous playback of audio content, the playback group comprising the first playback device and the second playback device.  
However, Goldberg fails to teach the combination of a method carried out by a system comprising a first playback device and a second playback device, the method comprising: causing the first playback device to play back first audio content; determining that the first playback device has received a first voice input via a first microphone associated with the first playback device; based on the first voice input, determining that a first requirement exists to output a first system response to the first voice input; in response to determining that the first requirement exists to output the first system response, causing the first playback device to (i) reduce a first audio playback volume of the first audio content, and (ii) output the first system response at a first system response volume; forming a playback group for synchronous playback of audio content, the playback group comprising the first playback device and the second playback device; causing the first playback device to synchronously play back second audio content with the second playback device; determining that (i) the first playback device has received a second voice input via the first microphone associated with the first playback device or (ii) the second playback device has received the second voice input via a second microphone associated with the second playback device; based on the second voice input, determining that a second requirement exists to output a second system response to the second voice input; and in response to determining that the second requirement exists to output the second system response, (i) causing the first playback device and the second playback device to reduce a second audio playback volume of the second audio content, and (ii) causing at least one of the first playback device or the second playback device to output the second system response at a second system response volume.  The distinct features, as disclosed in independent claims 1, 8 and 15 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654